993 So.2d 603 (2008)
Gustavo VENTA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3367.
District Court of Appeal of Florida, Fourth District.
October 29, 2008.
Gustavo Venta, Coleman, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. This court's affirmance is without prejudice to appellant's re-filing with the trial court, within thirty (30) days after the date of this opinion, his motion for post-conviction relief with a proper oath. Our review of the file reveals two motions filed on the same date. The first motion, though it contains the permitted alternative oath, fails to include any argument. It simply states an issue. The second motion, with the argument, does not include an oath. The first motion does not incorporate the second by reference. Clemmons v. State, 959 So.2d 825 (Fla. 4th DCA 2007); Daniels v. State, 450 So.2d 601 (Fla. 4th DCA 1984).
Affirmed.
SHAHOOD, C.J., POLEN and TAYLOR, JJ., concur.